Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I-	Figure 4
Species II-	Figure 5
Species III-	Figure 7
Species IV-	Figure 8
Species V-	Figure 9
Species VI-	Figure 10
Species VII-	Figure 11
Species VIII-	Figure 12
Species IX-	Figure 12
Species X-	Figure 16
Species XI-	Figure 17
Species XII-	Figure 18


Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I lacks unity of invention because the special technical feature of a superimposed vhf and hf plasma supply signal to the first electrode is not a corresponding technical feature with the other species.
Species II lacks unity of invention because the special technical feature of a separate vhf and hf plasma supply signal to the first electrode is not a corresponding technical feature with the other species.
Species III lacks unity of invention because the special technical feature of a workpiece or substrate carrier is stationary is not a corresponding technical feature with the other species.
Species IV lacks unity of invention because the special technical feature of a one or more floating metal screens is not a corresponding technical feature with the other species.

Species VI lacks unity of invention because the special technical feature of a system ground tab to system ground is provided centrally at the top of the compartment is not a corresponding technical feature with the other species.
Species VII lacks unity of invention because the special technical feature of a shroud with a frame acts as a stop for the workpiece or substrate and resilient contact member is not a corresponding technical feature with the other species.
Species VIII lacks unity of invention because the special technical feature of  the respective direction of length extent intersect the tangent on said frame at the locus of respective spoke fixation with an angle a for which there is valid:  90° >  > 0°, and these spokes are bendable members is not a corresponding technical feature with the other species.
Species IX lacks unity of invention because the special technical feature of  the respective direction of length extent intersect tangent on said frame at the locus of respective spoke fixation with an angle a for which there is valid:   = 90° and these spokes are compressible members is not a corresponding technical feature with the other species.
Species X lacks unity of invention because the special technical feature of an inline substrate processing plant is not a corresponding technical feature with the other species.
Species XI lacks unity of invention because the special technical feature of an inline substrate processing plant wherein in a number of batches are simultaneously treated is not a corresponding technical feature with the other species.

Species XIII lacks unity of invention because the special technical feature of a cluster plant that uses a central handler is not a corresponding technical feature with the other species.
A telephone call was made to Michael Garvey on June 14, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Michelle CROWELL/Examiner, Art Unit 1716         

/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716